Citation Nr: 1128717	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  10-42 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a psychiatric disability diagnosed as schizoaffective disorder.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and mother


ATTORNEY FOR THE BOARD

D. Havelka, Counsel
INTRODUCTION

The Veteran's active military service extended from June 1965 to March 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which in part, denied service connection for schizoaffective disorder.  

In May 2011, the Veteran testified at a hearing at an RO satellite location before the undersigned Veterans Law Judge.  A transcript of his testimony is associated with the claims file.  


FINDINGS OF FACT

1.  Service treatment records reveal that the Veteran was evaluated for complaints of psychiatric symptoms during service which included:  auditory hallucinations, odd and inappropriate behavior, social isolation, flight of ideas, flat affect, and inappropriately bursting into tears.  The initial differential diagnosis was schizoid personality versus hebephrenic schizophrenia.  

2.  On separation examination the Veteran was diagnosed with immature personality disorder.  

3.  The Veteran has a current diagnosis of schizoaffective disorder, with a continuity of symptomatology dating back to service.  

4.  A current VA medical opinion indicates that the Veteran's current psychiatric disability was not caused by service but that it could have been aggravated by his active service.  No rationale was provided and the opinion has no probative value.

5.  A current VA medical opinion indicates that the diagnosis of personality disorder on separation examination was in error and that the Veteran's current schizoaffective disorder was either caused or aggravated by his active service.  The opinion is consistent with the evidence of record and supported by a cogent rationale.

6.  Service records reveal that psychiatric clinical evaluation was normal on entrance examination.  There is no evidence of a history of prior psychiatric symptoms or treatment.   The Veteran is presumed sound upon entrance into service and that presumption has not been rebutted by clear and unmistakable evidence.


CONCLUSION OF LAW

The criteria for service connection for psychiatric disability diagnosed as schizoaffective disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA is required to meet the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Given the favorable outcome below, no conceivable prejudice to the Veteran could result from the grant of service connection.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This is commonly referred to as "direct" service connection.  

When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

Psychoses may be presumed to have been incurred during active military service if they manifest to a degree of 10 percent within the first year following active service.  38 U.S.C.A. §§ 1101, 1112, 1110, 1137; 38 C.F.R. §§ 3.307, 3.309.  Schizoaffective disorder and schizophrenia meet the criteria to be defined as psychoses.  38 C.F.R. § 3.384.

Service connection may also be established for a current disability on the basis of aggravation.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304, 3.306.  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b) (2002).  

"The veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto. Only such conditions as are recorded in examination reports are to be considered as noted."  38 C.F.R. § Sec. 3.304(b).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran claims service connection for a psychiatric disability.  The medical evidence of record reveals current diagnoses of different psychiatric disabilities including schizoaffective disorder and schizophrenia, with schizoaffective disorder being the predominant diagnosis.  Claims for service connection for psychiatric disabilities may encompass claims for service connection for all diagnosed psychiatric disabilities.  Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009).  

VA mental health treatment records dated from 2008 to the present establish that the Veteran is treated for a confirmed diagnosis of schizoaffective disorder.  That the Veteran has a current psychiatric disability is not in question; rather, the key issue is the relationship, if any, of the current psychiatric disability to the Veteran's service.  

The Veteran's discharge papers, DD 214, reveal that he was separated from active duty after only eight months of service.  The character of his discharge was "under honorable conditions."  The Veteran's other service personnel records indicate that he had some discipline problems and he was not recommended for reenlistment due to "substandard performance and inability to adapt to military life."  

Entrance examination of the Veteran was conducted in June 1965; psychiatric clinical evaluation was normal at that time.  On the accompanying report of medical history he did not indicate a history of prior psychiatric symptoms or treatment.  Specifically, he answered "no" to questions which asked:  if he had ever attempted suicide; had depression or excessive worry; had frequent trouble sleeping; or had nervous trouble of any sort.  

A service treatment record dated November 1965 indicates that the Veteran was referred for evaluation because of "unsatisfactory behavior.  He is a poor worker and can't seem to perform event the simplest of tasks correctly although his intelligence seem more than adequate.  He is thoughtlessly disrespectful, and cannot remember orders given only a few minutes before.  He gets along poorly with his shipmates, who regard him as odd."  The evaluator noted that he infrequently exhibited odd behavior such as bringing a radio to the evaluation.  He resented his lack of rapport with his shipmates, but did not indicate any feelings of persecution.  He stated that he didn't recall every having close friends.  Flat affect was noted and the Veteran burst into tears for no apparent reason.  The Veteran did report auditory hallucinations of someone calling his name.  No delusions of feelings of reference were noted.  A flight of ideas was also noted.  The impression was "schizoid personality vs. hebephrenic schizophrenia."  

In February 1966, separation examination of the Veteran was conducted.  Psychiatric clinical evaluation was "abnormal," with a notation to see a recent psychiatric consultation.  The accompanying psychiatric consultation report also indicated a provisional diagnosis of "schizoid personality or hebephrenic schizophrenia."  Evaluation revealed a great dependence on his mother.  His isolation from his shipmates was noted as was an unstable childhood with an absent birth-father and an unstable step-father.  An odd ethnic background was reported as being part Cherokee Indian and part Spanish in extraction, yet he was routinely identified as being "Caucasian" in multiple service treatment records.  Speech was normal but rambling which the examiner identified as a method of evasion.  No hallucinations or delusions were reported.  The examiner noted difficulty with interpersonal relationships, impulsiveness, poor reaction to stress and poor methods of handling problems.  The diagnosis was "immature personality."  

Personality disorders are not diseases or injuries within the meaning of applicable legislation for service connection purposes.  38 C.F.R. § 3.303(c).  

Medical history included in current VA treatment records indicates that the Veteran reports a long history of psychiatric treatment dating back to the 1960s.  He indicates a history of psychiatric hospitalization in the 1960s and in 1996.  A November 2009 letter from the Veteran's mother indicates that he was hospitalized for psychiatric treatment in November 1967.  The Veteran has also testified that he is receiving disability benefits from the Social Security Administration (SSA) because of his psychiatric disability.  While this history is in the record it exists only as history provided by the Veteran.  There are no copies of original contemporaneous medical records related to this treatment and the Veteran has not provided adequate information for VA to attempt to obtain these records.  

VA outpatient mental health treatment records dated from 2008 to the present are of record.  They show a current diagnosis of schizoaffective disorder, although the December 2009 VA general medical Compensation and Pension examination report indicates the diagnosis is schizophrenia.  

A medical opinion was submitted by a VA Social Worker, who is one of the professionals involved with the Veteran's current mental health treatment, in April 2010.  She reviewed the medical evidence of record, including service treatment records.  Upon review of these records her medical opinion is that the symptoms of paranoia, isolation, and odd behavior exhibited by the Veteran during service are more consistent with the current diagnosis of schizoaffective disorder than the now defunct diagnosis of immature personality disorder.  Her medical opinion is that the Veteran's current schizoaffective disorder was either incurred, or aggravated, during the Veteran's active service.  

In July 2010, a VA psychiatric Compensation and Pension examination of the Veteran was conducted.  The diagnosis was schizoaffective disorder.  In August 2010, at the request of the RO, the examiner issued an addendum with a medical opinion.  The examiner stated that "I do not believe that his time in service was causal.  It is possible that it exacerbated" the psychiatric disorder.  The examiner provided no rationale to support this opinion and it is of no probative value.

 A "veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted."  38 C.F.R. § Sec. 3.304(b).  The Veteran's psychiatric clinical evaluation was normal on entry examination.  Accordingly, any pre-existing psychiatric disorder was not "noted" on entrance to service within the meaning of the controlling regulation and he is presumed sound.  

The service treatment records show that the Veteran was evaluated for psychiatric problems during service.  Documented symptoms include auditory hallucinations, odd and inappropriate behavior, social isolation, flight of ideas, flat affect, and inappropriately bursting into tears.  While an immature personality disorder was indicated on separation examination, other differential diagnosis during service included the possibility of schizophrenia.  A current VA mental health professional indicates that the diagnosis of immature personality disorder made on separation from service was inaccurate in light of the symptoms documented at the time.  

The evidence shows that the Veteran first manifested symptoms consistent with a diagnosis of schizoaffective disorder during active service.  There is a reported continuity of symptomatology consistent with schizoaffective disorder dating back to the 1960s.  A current VA mental health professional indicates that the diagnosis of immature personality disorder made on separation from service was inaccurate, and this opinion is supported by the evidence of record.  This medical opinion also links the Veteran's current schizoaffective disorder to service.  Accordingly, service connection for a psychiatric disability diagnosed as schizoaffective disorder is warranted.



ORDER

Service connection for a psychiatric disability diagnosed as schizoaffective disorder is granted.  




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


